         Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 1 of 31




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


      UNITED STATES OF AMERICA,

           Plaintiff,
                                                             No. 3:19-cr-00251 (MPS)
           v.

      OLEG KOSHKIN,

           Defendant.


          RULING ON MOTION TO SUPPRESS POST-ARREST STATEMENTS

I.      INTRODUCTION

        Oleg Koshkin, a native Russian and the defendant in this computer crimes case, has

moved to suppress his post-arrest statements to the Federal Bureau of Investigation (“FBI”),

arguing that his Fifth Amendment rights were violated because he was not orally told in Russian

what his rights were and because there is insufficient proof that he understood his rights. After

reviewing the audio recording of the relevant portion of the interview, hearing the testimony of

Koshkin, the Russian-English interpreter present at the interview, and another Russian-English

interpreter, and reviewing the parties’ submissions and the exhibits admitted into evidence at the

suppression hearing, I find that Koshkin knowingly and voluntarily waived his Miranda rights.

The post-arrest statements are therefore admissible and Koshkin’s motion to suppress, ECF No.

36, is DENIED.

II.     FACTUAL FINDINGS

        Koshkin, who was arrested in September 2019 and indicted a month later for computer-

related crimes involving the alleged use of malware, filed a motion to suppress statements he

made during his post-arrest interview, and the Government filed a memorandum in opposition.
         Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 2 of 31




ECF No. 36, ECF No. 37. After reviewing the briefs and exhibits related to the motion to

suppress, I concluded that an evidentiary hearing was necessary. ECF No. 41. The hearing took

place on January 14, 2021, and was conducted via Zoom with the consent of the parties.

Transcript at 1, 10-11 (ECF No. 55, hereinafter “Tr.”). The Government offered the testimony of

the FBI interpreter who was present at the interview, tr. at 12, and defense counsel offered the

testimony of Koshkin and another Russian interpreter. Tr. at 64, 110. Based on the evidence

presented at the hearing, I make the following factual findings by a preponderance of the

evidence.

   A. Arrest

       At approximately 7:00am on September 6, 2019, Oleg Koshkin was arrested in Berkeley,

California, on a complaint for conspiracy to cause damage to a protected computer and for aiding

and abetting the intentional causing of damage to a protected computer using an encryption

service called Crypt4U. ECF No. 1 at 1, ECF No. 1-1 at 5; ECF No. 36-1 at 1. Koshkin was

transported to the Berkeley Police Department for a post-arrest interview conducted by FBI

Special Agent Michael Morrison. ECF No. 36-1 at 1, ECF No. 37 at 1. Also present at the

interview were FBI Operations Specialist Jessica Lapinsky, and Zurab Charkviani, an FBI

language specialist and Russian-language interpreter. ECF No. 36-1 at 1, ECF No. 37 at 1-2.

The interview was audio recorded and a “verbatim translation” of the first three minutes of the

interview was prepared and is attached to this ruling as Exhibit A. ECF No. 36-1 at 1, ECF No.

37 at 2, Exhibit 4. The translation was prepared by FBI Language Specialist Margarita

Alperovich in New Haven on September 15, 2020 and reviewed by another FBI employee, Luba

Voronin. ECF No. 37-1 at 1, Exhibit A at A1. Charkviani testified credibly that the translation is

an accurate recitation of the audio recording, and Koshkin has not contested this, except to




                                                 2
         Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 3 of 31




dispute the level of precision in translating one word from Russian to English, a point I discuss

further below. Tr. at 25.

   B. Events Leading up to the Arrest

       Koshkin was born in Russia and lived there until he was 25 years old. Tr. at 69-70. As

part of his education in Russia, Koshkin studied English for four or five years before attending

college for six years and receiving a degree in finance. Tr. at 87, 96. In college, Koshkin took

one business course that involved some English. Tr. at 96, 103. He described his ability to

understand English at the time he was arrested as “limited.” Tr. at 73.

       On cross-examination, however, Koshkin admitted to having substantial communications

in English. Specifically, when Koshkin left Russia, he moved to Estonia, during which time he

spent the winters, typically three to five months each year, in Thailand. Tr. at 89. He had

relationships with two Thai women, Sunisa and Narinda, and communicated with both of them in

English, albeit “low level English” according to Koshkin “because very often I didn’t understand

them and very often they didn’t understand me.” Tr. at 89-91, 101-02. Koshkin’s relationship

with Narinda lasted “three years, maybe longer,” and Koshkin admits that he lived with her for

part of the winter months while they were together and had “substantial communications” in

English with her during their relationship. Tr. at 91, 96-97.

       Koshkin testified that he had never been arrested or questioned by police in Russia, was

not familiar with any rights that criminal defendants have in Russia, did not become familiar

with any rights criminal defendants have in Estonia, and never studied or learned the rights that

American criminal defendants have. Tr. at 69-70. On cross-examination, the Government

reminded Koshkin that it “has your phones and chat transcripts and a lot of information. So I’d

ask you to think back about whether you’ve had any interactions with the police prior to your




                                                 3
         Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 4 of 31




arrest in the United States.” Tr. at 84. Koshkin then admitted that he had been pulled over by

police while driving in Russia, Europe, and Asia before his arrest in the United States. Tr. at 85.

On re-direct, Koshkin stated that he was stopped “[m]ostly to check [his] papers, [his] ID

driver’s license…. Mostly it was just a regular document check.” Tr. at 106.

       In the beginning of August 2019, Koshkin came to the United States to study English. Tr.

at 81, 97. He enrolled in an English language course that lasted approximately three hours per

day for four weeks and testified that he performed at “average level” in the course. Tr. at 81.

Koshkin testified that to get by with low-level English skills while living in the United States, he

mostly stayed in the hotel, went to class, went shopping, and did things that did not require

extensive knowledge of English. Tr. at 105. On re-cross, the Government inquired about that

testimony, at which point Koshkin qualified his statement by adding that he had also left the

hotel to go on a class group trip to “Angel’s Island” twice. Tr. at 108. It was on the last day of

the four-week English class that Koshkin was arrested. Tr. at 87-88.

   C. The Arrest and Interview

       When the police arrived to arrest Koshkin, he had been sleeping for four hours, as far as

he remembers. Tr. at 65. Three police officers knocked on his door, he opened the door, and a

female police officer began speaking in English. Tr. at 65. There was no interpreter present at

that time and Koshkin testified that he did not understand what the officers were telling him. Tr.

at 65-66. The officers handed Koshkin his clothes, turned him to face the wall, placed him in

handcuffs, and transported him via car to the police station. Tr. at 66-67. The police did not

engage Koshkin in any conversation in English or Russian until they arrived at the interview

room. Tr. at 71.

       The interview room was a “small” windowless room that contained a table. Tr. at 72.




                                                 4
         Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 5 of 31




Koshkin testified that he sat handcuffed on one side of the table, Charkviani, the FBI interpreter,

sat on the opposite side, and Agent Morrison sat to Koshkin’s left, at the end of the table. Tr. at

72. According to Koshkin, it would have been “impossible for two people to be on the opposite

side of this table.” Tr. at 72. Charkviani described the table as “a standard office desk, two [feet]

by four [feet] I think.” Tr. at 52. Operations Specialist Lapinsky was also in the room,

apparently at the opposite corner of the room from Agent Morrison. Tr. at 72. Charkviani asked

Koshkin in Russian if he needed an interpreter, to which Koshkin responded “yes, I need an

interpreter.” Tr. at 72.

        The audio recording of the interview began and Koshkin recalls Agent Morrison placing

a piece of paper on the table between himself and Agent Morrison. Tr. at 73-74. The parties do

not dispute that the one-page paper was a Russian translation of the “FBI Advice of Rights”

form. ECF Nos. 36-4 at 1, 36-5 at 1, Exhibit 2. The English advice of rights form is divided into

four sections: (i) Location; (ii) Your Rights; (iii) Consent; and (iv) Witnesses. ECF No. 36-4,

Exhibit 1. The Russian version is also divided into four sections and looks to have the same

overall structure and length of content as the English form. ECF No. 36-5, Exhibit 2. Koshkin

testified on cross-examination that he was not able to see the Russian form from where he was

sitting “[b]ecause it was not exactly close to me.” Tr. at 92. The Government asked, “Could you

see the text at all?” to which Koshkin replied “No.” Tr. at 92.

        I do not find Koshkin’s testimony that he could not see the text “at all” credible. By his

own account, the room was “small,” and it would have been “impossible” for two people to sit at

the table opposite him, suggesting, as Charkviani testified, that the table was also small. It is

thus unlikely that if the paper was placed on what Charkviani described as a two foot by four

foot “standard office desk,” Tr. at 51, and in a location “between [Koskin] and the agent,” as




                                                  5
         Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 6 of 31




Koshkin acknowledged, Tr. at 74, that Koshkin was unable to see the text at all. The audio

recording is also consistent with Charkviani’s more credible testimony that the Russian form was

placed in front of Koshkin and that Koshkin was looking at the form. Tr. at 17-18.

[timestamp 0:02]
       SA: [English] [background noise] Special Agent Michael Morrison. I am here with
       Jessica Lapinsky uhm and…Zurab, I am sorry, I don’t know [PH] your last name.

       Interpreter: [UI]

       SA: Here we go Charkviani with the FBI. We are here speaking with Oleg hmm about
       [PH] to advise him of his rights. So it’s currently nine six, twenty nineteen…[background
       noise] twenty nineteen…at uhm seven forty-one AM. Uhm you got a Russian version of
       this in front of you. I am just going to read the English version of the same, what I believe
       the same words [OV]
[timestamp 00:36]

       Interpreter: --[Russian] That is … in English [OV]

       Oleg: -- OK.

       Interpreter: --[Russian] English translation of the same.

ECF No. 37-1 at 4, Exhibit A at A4 (emphasis added).

       It is difficult to understand, as the Government pointed out on cross-examination, why

Agent Morrison would have gone to the trouble of obtaining the Russian form and putting it on

the table, only to place it so that Koshkin could not see it. It is also difficult to understand why

Agent Morrison would lie in the course of the interview when he said that the Russian version of

the form was in front of Koshkin or why Koshkin would say “OK”, if in fact he could not see the

Russian version, when he was being told that the piece of paper from which Agent Morrison was

reading was “in English” and an “English translation of the same.”

       On direct examination, Koshkin was asked “Do you remember the interpreter telling you

in Russian that English translation of the same in Russian?” Koshkin responded “Yes, I do

remember.” Tr. at 75. When asked what he understood the translator was referring to, Koshkin



                                                  6
         Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 7 of 31




responded “I do not know.” Tr. at 76. The Court also asked Koshkin what he meant when he

said OK. The following exchange ensued:

A: That is most likely not a meaning but a continuation….In Russian when somebody is
speaking to you and you are kind of supporting the conversation, then very often we say [sic] in
agreement.

THE COURT: I see. And when you said that, did that mean that you understood what the
interpret[er] was saying to you, when he said that is in English or not?

A: I didn’t pay attention to that. I was expecting simply the next text.

THE COURT: Okay. So even though you express some agreement, as I understand it, in
Russian, are you saying now that you weren’t paying attention to what you were agreeing with?

A: Most likely.

Tr. at 98-99. I do not find credible Koshkin’s account that he expressed agreement by saying

“OK”—in English—even though, according to him, he was not paying attention, and could not

see the document at all. I find it more credible, and consistent with the recording and

Charkviani’s testimony, that Koshkin had the Russian form close enough in front of him to see

the writing. Further, there is no dispute that Koshkin could read Russian; he graduated from

college in Russia and expressly admitted during cross-examination that he is able to read

Russian. Tr. at 87.

       At that point in the interview, with the Russian advice of rights form in front of Koshkin,

Agent Morrison began to advise Koshkin of his rights in English as follows:

[timestamp 00:39]
       SA: [English] Uhm so, before we ask you any questions, you must understand your
       rights. Uhm you have the right to remain silent. You do not have to talk to us right now if
       you don’t want to. Uhm anything you say can be used against you in court. You have the
       right to talk to a lawyer for advice before we ask you any questions. You have the right to
       have a lawyer with you during the questioning. If you cannot afford a lawyer, one will be
       appointed uhm for you before any questioning if you wish. And if you decide to answer
       questions now without a lawyer present, you have the right to stop answering at any time.
       But if you want a chance right now to give us your side of the story, this is your
       opportunity. Is this what you would like? [OV]



                                                 7
             Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 8 of 31




[timestamp 01:13]

[timestamp 01:14]
        Interpreter: [Russian] – That is [PH], do you understand your rights, correct? [OV]

        Oleg: -- Uh-huh [OV]

        Interpreter: [Russian] – Now it is an opportunity for you to express your opinion about
        what has been happening and what had been happening, to tell your version of the story.

ECF No. 37-1 at 4-5, Exhibit A at A4-A5.

        Charkviani testified that while Agent Morrison was reading Koshkin his rights in

English, Koshkin “was looking at the document in front of him…. He was looking intent – as far

as I can remember, he was looking intently at the document and making head moves consistent

with reading top to bottom left to right.” Tr. at 18-19. When the Government asked why he did

not translate the Miranda warnings after they had been read by Agent Morrison, Charkviani

testified:

        I thought that since the defendant had a document in Russian in front of him, it would
        make it easier for him, instead of listening to the Special Agent Morrison and me
        providing simultaneous interpretation and trying to read the document, it would be easier
        for him to listen to the agent and then read the document at his own pace, take as much
        time as he needs.

Tr. at 18-19. Charkviani’s decision not to translate Agent Morrison’s verbal advice of rights

may not have been the most prudent; perhaps it would have been a better practice to translate

each right as Agent Morrison stated them verbally. That choice, however, does not affect my

assessment of Charkviani’s credibility. He was forthcoming about his choice and had a plausible

explanation as to why he proceeded in that fashion. I found him to be a credible witness.

        I also credit Charkviani’s testimony that he was under the impression that Koshkin

understood his rights. He testified that Koshskin’s response, “Uh-huh” after being asked “do you

understand your rights, correct?” was accompanied by Koshkin’s nodding his head. Tr. at 29.



                                                8
         Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 9 of 31




He elaborated that, for a native Russian speaker, “uh-huh” is “a verbal form of acknowledgment,

agreement, understanding … basically a form of yes.” Tr. at 30. Koshkin, on the other hand,

testified that during the time that Agent Morrison was speaking in English, he was looking at

Agent Morrison, but did not try to listen and did not try to understand what was being said

because he “knew that the text [was] going to be translated.” Tr. at 74-75. Koshkin disputes that

he said “Uh-huh,” testifying that he said “hmm-hmm” instead. Tr. at 76-77. He had no

explanation as to what he meant by “hmm-hmm,” and “hmm-hmm” is not reflected anywhere in

the “verbatim translation” of the audio recording. The following exchange took place on direct-

examination:

Q: Do you recall the interpreter asking you if you understood your rights in Russian?

A: Yes, I remember that question.

Q: What did you understand that he was asking you about at that time?

A: I did not understand what he was asking me.

Q: You responded to that question with a uh-huh; correct?

A: I said hmm-hmm.

Q: And what did you mean by hmm-hmm?

A: I don’t know. It was my reaction.

Tr. at 76-77.

       Another indication that Koshkin was paying attention and understood at least some of

what Agent Morrison was saying in English is that Koshkin responded to a complex question in

English. After reading Koshkin his rights, Agent Morrison asked him in English, “Do you want

to talk to us now and answer questions and tell us about crypt4u?” ECF No. 37-1 at 5, Exhibit A

at A5. Koshkin did not wait for the question to be translated, but rather, bypassed the interpreter




                                                 9
        Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 10 of 31




and responded, in English, “Okay, I can talk.” Id. When asked about this exchange on direct

examination, Koshkin testified that he understood that he had to talk about Crypt4U because he

had been asked about it “by a representative of authority.” Tr. at 77. Koshkin’s explanation, that

he understood he was obligated to talk, is inconsistent with the way in which the question was

posed, Do you want to talk, and the way in which Koshkin responded, Okay, I can talk.

Koshkin’s use of “can” in response to “want” suggests willingness, not obligation. This

exchange also undermines the credibility of Koshkin’s testimony that he was not paying

attention, was not trying to understand, and did not understand what was being said.

       After Koshkin said, “Okay, I can talk” in English, Agent Morrison asked Koshkin to sign

the Russian form. Agent Morrison stated during the interview:

[timestamp 01:38]
       SA: [English] Okay, but I just…want to ask you to sign your name there…that uh [OV]

[timestamp 01:42]

[timestamp 01:43]

       Interpreter: [Russian] Sign that, that you read it.

ECF No. 37-1 at 5, Exhibit A at A5.

       The parties dispute the translation from the Russian word spoken in the audio recording

to the English word “read” at timestamp 01:43 in the verbatim translation. Mr. Tetradze, a

professionally qualified Russian-English interpreter, who has been certified for interpretation by

the U.S. Courts and also performs contract work for the U.S. Department of State, testified that

the proper translation of the audio recording is “Sign that, that you have familiarized yourself,”

not “that you have read it.” Tr. at 111, 114. Under that interpretation, Koshkin was not signing

because he had read the form but was doing so because he had familiarized himself with it.

Charkviani offered a somewhat different interpretation, although he agreed that the literal



                                                 10
         Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 11 of 31




translation of the Russian word was “familiarize” rather than “read.” He testified that the word

in the audio recording is “a versatile word which has – which can have [a] number of translations

depending on the context.” T. at 32-33. The following exchange took place at the hearing:

Q: Okay. How would you translate that word standing along?

A: Familiarize myself.

Q: Okay. What about in the context where a written form is involved?

A: … [T]he core meaning of the word is a process of acquiring knowledge about some
subject.… I familiarize myself, and now I know something about it. Now, that knowledge can
be gotten a number of ways verbally by picture by reading the document. In this particular case,
that knowledge was acquired by reading document. So it can be translated as I have read.

Q: Okay. So how would you translate it in this context?

A: I have read.

Tr. at 33.

        Koshkin denies having read the Russian advice of rights form. He testified that he “did

not read that piece of paper” because he “assumed that this is just a mere formality and the only

thing that they would require from me is just a signature.” Tr. at 78. Koshkin’s explanation is

implausible because, even if Tetradze’s translation of the Russian word for “familiarize” is

credited, Koshkin was told in Russian to sign indicating that he had familiarized himself with his

rights, and he signed his name. At the hearing, he admitted he signed the document and

identified his signature.1


1
  There were several inconsistencies in Koshkin’s explanation for his decision to sign the form, which
made the explanation, as a whole, implausible. First, Koshkin admitted that he understood that signing
the document meant that he had familiarized himself with it. Tr. at 78 (“After that, the agent began
saying something, and then they pushed this piece of paper in front of and the interpreter said to me in
Russian, sign this to confirm that you familiarized yourself with it.”). Almost in the next breath,
however, he claimed that he had not read the document before signing it because he “assumed that it was
just a mere formality.” Tr. at 79. This was during direct examination. On redirect examination, he
claimed, for the first time, that he did not “feel [he] had the ability to refuse to sign.” Tr. at 104. That
casts the scene in a different, more coercive light than his earlier testimony that he thought his signature


                                                     11
         Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 12 of 31




        Koshkin’s testimony that he did not read the form is also implausible because he asked

Charkviani a question about one of the headings on the form immediately after Charkviani

translated Agent Morrison’s request that Koshkin sign the form:

[timestamp 01:38]
       SA: [English] Ok, but I just … want to ask you to sign your name there … that uh
[timestamp 01:42]

[timestamp 01:43]
       Interpreter: [Russian] Sign that, that you read it.
[timestamp 01:44]

[timestamp 01:45]
       Oleg: [Russian] But what does it mean refusal of rights?

ECF No. 37-1 at 6, Exhibit A at A6. The “refusal of rights” that Koshkin was referring to is the

third heading on the Russian advice of rights form; the words are in large type and boldface, and

the phrase is highlighted in gray. Tr. at 78-79, Exhibit 2. The fact that Koshkin asked about the

heading, rather than immediately signing as if believing he had to do so, undermines his

testimony that he signed because he had been instructed to do so by someone in authority. His

question also confirms he read at least some of the words on the form.

        When Koshkin asked Charkviani, “what does it mean refusal of rights?”, Charkviani

interpreted the question into English for Agent Morrison and the following exchange took place:

[timestamp 01:48]
       Interpreter: [English] What does it mean re-refusal of right?

        SA: [English] So it should say I read the statement of my rights and I understand
        what my rights are and at this time I am willing to answer questions without a lawyer
        present.

[timestamp 02:00]

was a “mere formality.” Further, it is not consistent with his raising the question “But what does it mean
‘refusal of rights’?” when the translator asked him to sign the document. If he felt he had no choice but to
sign, why, when told by the translator, “Sign that, that you [familiarized yourself with] it,” did he ask,
“But what does it mean ‘refusal of rights’?” The question and its timing do not reflect an atmosphere of
coercion.


                                                    12
        Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 13 of 31




[timestamp 02:01]
       Interpreter: [Russian] That is [OV]

       SA: [English] –This does not…

       Interpreter: [Russian] This, this is [English] wrong, wrong translation.

       Interpreter: [Russian] This means that your read your, your rights. You are not refusing.
       Nobody takes away your rights. It means you[] have read it. It is written here: I read
       my…my rights…

       Oleg: Uhm [OV]

[timestamp 02:16]

[timestamp 02:17]
       SA: -- [English] You, you don’t give up your rights…[background noise] You can stop
       talking at any time. [OV]

       Interpreter: --[English] [UI] time, if you want [PH]

[timestamp 02:19]

[timestamp 02:20]
       Oleg: -- [English] Uh-huh translate incorrect [PH]
       [background noise]
       Interpreter: [Russian] Yes, [UI]

ECF No. 37-1 at 6-7, Exhibit A at A6-A7.

       According to Charkviani, this exchange concerned the interpretation of the third heading

on the Russian form. On the English form, the heading is “Consent,” and when Agent Morrison

explained what the heading should mean, Charkviani believed the translation of “Consent” was

not correct on the Russian form. Charkviani testified that the word on the Russian form translates

as “refusal of rights,” which would be an incorrect translation of the word “Consent”. T. at 30,

Exhibits 1, 2. Charkviani testified that he “discussed at length” the “error in translation” and that

Koshkin understood that “he’s not giving up any of his rights, he agreed that it was just a matter

of translation….” Tr. at 32.




                                                 13
        Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 14 of 31




        When asked what he understood by Charkviani’s explanation, Koshkin testified, “Just the

mere formality. I did not know what the document was.… At that point in time, I did not know

what my rights were.… I did not read the words under the caption, I just read that caption

itself.” Tr. at 80-81. This explanation is inconsistent. Was it that Koshkin did not know what the

document was, or that he thought it did not mean anything—a formality, or that he thought he

had to sign it, or that he knew the document had something to do with rights but did not know

what his rights were? In any event, at that point Koshkin signed the document. Tr. at 81.

        On cross-examination, the Government inquired about whether Koshkin read the form

when he signed it. The following exchange took place at the hearing:

Q: Before you signed the document, it was close enough to you for you to read it; right?

A: When I was asked to sign this document, it was moved towards me so that I could sign it.

Q: At that point, at least at that point you would have been able to read the document; right?

A: Well, what I immediately saw with my eyes was the phrase that was in the center that was in
capital letters, and I immediately had a question about that.

Q: So it’s your claim that you had a question about three words on that page, but you didn’t read
any of the other words on that page. Is that your testimony?

A: I’m sorry, but I have trouble with the connection, and I do not hear the ending of what the
interpreter is saying. Could you please repeat that question?

Q: So you’re testifying that you read those three words on the page but none of the other words
on the page; right?

A: Yes, that is correct.

Tr. at 94. I do not find Koshkin’s claim that he read no other parts of the form to be credible.

Given that Koshkin asked the question about “refusal of rights” immediately after he was asked

to sign the form, and that he then signed the form, it is difficult to believe that he did not also

read at least the language that appears immediately below the “refusal of rights” heading and




                                                  14
        Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 15 of 31




immediately above the signature line on which he placed his signature. The English translation

of that language states, “I have read this statement of my rights and I understand what my rights

are. At this time, I am willing to answer questions without a lawyer present.” ECF No. 36-5 at

1, Exhibit 2.

       Charkviani also testified about his perception of Koshkin’s level of proficiency in

English. According to Charkviani, the entire interview lasted between three and a half to four

and a half hours (the “verbatim transcript” quoted above covers only the portion of the interview

involving the reading of rights), and over the course of the interview, there were “a number of

moments … where the defendant would react in response to a question asked by Agent Morrison

before I even would offer interpretation. There were a number of instances throughout the

interview where the defendant would engage in[] basic [English] conversation with [] [A]gent

Morrison.” Tr. at 36. He testified that he believes Koshkin has a “basic understanding of the

English, basic command of English language.” Tr. at 36. I find Charkviani’s testimony credible

in light of the evidence of Koshkin’s training in English, his involvement in relationships with

two Thai women with whom he communicated only in English, and his answering an English

question in English without intervening translation during the brief three-minute audio recording

at issue in this ruling, namely, “Okay, I can talk.”


III.   LEGAL STANDARD

       Under Miranda v. Arizona, 384 U.S. 436, 479 (1966), statements made during a custodial

interrogation may not be used by the prosecution “unless the suspect (1) has been apprised of his

Fifth Amendment rights, and (2) knowingly, intelligently, and voluntarily waives those rights.”

United States v. Oehne, 698 F.3d 119, 122 (2d Cir. 2012) (citing Miranda, 384 U.S. at 444-45).

When an individual is questioned in police custody, “[h]e must be warned prior to any



                                                 15
        Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 16 of 31




questioning that he has the right to remain silent, that anything he says can be used against him

in a court of law, that he has the right to the presence of an attorney, and that if he cannot afford

an attorney one will be appointed for him prior to any questioning if he so desires.” Miranda v.

Arizona, 384 U.S. 436, 479 (1966). “[C]ourts must presume that a defendant did not waive his

[Miranda] rights.” North Carolina v. Butler, 441 U.S. 369, 373 (1979). Therefore, to establish

that a defendant validly waived his Miranda rights, the Government must prove by a

preponderance of the evidence “(1) that the relinquishment of the defendant’s rights was

voluntary, and (2) that the defendant had a full awareness of the right being waived and of the

consequences of waiving the right.” United States v. Jaswal, 47 F.3d 539, 542 (2d Cir. 1995).

Courts assessing whether a defendant has knowingly and voluntarily waived his Miranda rights

must consider the totality of the circumstances. Fare v. Michael C., 442 U.S. 707, 724-25 (1979).

       It is also “well settled in the Second Circuit that the existence of limitations on English

language skills does not preclude a defendant from knowingly and voluntarily waiving his or her

Miranda rights.” United States v. Jabu, No. 12-CR-454 KAM, 2012 WL 5389937, at *5

(E.D.N.Y. Nov. 5, 2012) (collecting cases and citing Jaswal, 47 F.3d at 542). When assessing

the voluntariness of the waiver, courts consider “(1) the characteristics of the accused, (2) the

conditions of the interrogation, and (3) the conduct of the law enforcement officials.” Green v.

Scully, 850 F.2d 894, 901-02 (2d Cir. 1988). Characteristics can include experience,

background, age, education, and intelligence. Id. at 902.

IV.    DISCUSSION

       Koshkin argues that his post-arrest statements should be suppressed on two grounds: (1)

he did not have a reasonably good command of the English language so could not have

knowingly and voluntarily waived his rights; and (2) he was not adequately advised of his rights




                                                  16
        Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 17 of 31




prior to questioning because, although the advice of rights form was in Russian, the interpreter

did not verbally advise Koshkin of his rights in Russian and there is no indication that Koshkin

read the Russian form. ECF No. 36-1 at 4, 6. I conclude, based on the totality of the

circumstances, that the Government has proven that Koshkin understood his rights and

knowingly and voluntarily waived those rights. The credible testimony of Charkviani, the audio

recording, and the testimony of Koshkin himself establish that Koshkin has a reasonably good

command of the English language, and that he read, acknowledged, and signed the Russian

advice of rights form understanding that doing so meant that he was agreeing to speak to the FBI

without a lawyer present.

       A waiver of rights can be knowing and voluntary, even if there are language barriers, if

the defendant has a reasonably good command of the English language. See Jaswal, 47 F.3d at

542 (affirming district court’s conclusion that waiver was knowingly and voluntarily given

based, in part, on a finding that the defendants had a “reasonably good command of the English

language”); see also Campaneria v. Reid, 891 F.2d 1014, 1020 (2d Cir. 1989) (finding

“unpersuasive” the claim that “because of his poor grasp of English and the confusing

circumstances surrounding the questioning, [Campaneria] did not understand the Miranda

warnings.”).

       The Governments has offered ample evidence to meet its burden to prove that Koshkin

had a reasonably good command of the English language. Koshkin had “substantial

communications” over several years, exclusively in English, with two female partners, one of

whom he lived with for part of the time over the course of three winters while they were together

in Thailand. Tr. at 91, 97. Koshkin also studied English—in grammar school in Russia, in a

college course in Russia, and at a four-week program that he had just completed while living in




                                                17
          Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 18 of 31




the United States. Tr. at 87, 88, 96. This evidence indicates not only that Koshkin had a

reasonably good command of English, but that he is educated, intelligent, and has traveled the

word, all factors I consider when evaluating voluntariness. Green, 850 F.2d at 902.

          Further, Koshkin demonstrated during the interview and on the audio recording that he

could communicate in English. Charkviani testified credibly that Koshkin responded to

questions during the interview and engaged in basic conversation with Agent Morrison—all

without interpretation. Tr. at 35. That testimony is supported by the portion of the interview

captured on the audio recording, in which Koshkin responded to Agent Morrison in English—

without interpretation. Specifically, Agent Morrison asked Koshkin, in English and without

interpretation, if he wanted to talk and answer questions. ECF No. 37-1 at 5, Exhibit A at A5.

Koshkin responded, in English, “Okay, I can talk.” Id. Koshkin’s response that he could talk

also suggests that he was paying attention to Agent Morrison and undermines Koshkin’s

testimony that he “did not pay attention”, did not understand, and was simply waiting for the

translation. Tr. at 99.

          Koshkin described his ability to understand verbal English at the time of the interview as

“limited.” Tr. at 73. I find that this vague description is something of an understatement, but

even if I credited his testimony as to his actual level of proficiency, limited English-language

ability can suffice to make a knowing and voluntary waiver. Campaneria, 891 F.2d at 1020

(“Even though his proficiency in the English language may have been limited, it did not prevent

him from making a knowing and intelligent waiver of his constitutional rights.”) (emphasis

added).

          Koshkin argues that he relied on the translator because of his limited English and the

translator “failed to translate … what [Agent] Morrison said about his right to an attorney during




                                                  18
        Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 19 of 31




questioning and waiving that right waiver, and misinform[ed] Mr. Koshkin as to what the section

states.” ECF No. 36-1 at 6. The translation was not verbatim, and it was not perfect; but it need

not have been as long the defendant indicated that he understood his rights and answered

questions. See United States v. Guzman, No. 13-cr-6118, 2015 WL 774211, at *12 (W.D.N.Y.

Feb. 24, 2015) (“That [officer] did not read the second waiver question in Spanish does not

warrant suppression of [defendant’s] statements because [defendant] indicated that he understood

his rights and answered the officers’ questions.”) (collecting cases). Koshkin indicated he

understood his rights and was willing to answer questions when he responded directly to Agent

Morrson’s untranslated English-language question about whether he wanted to talk with the

English-language answer, “Okay, I can talk.”

       Koshkin also argues that if the defendant does not have “a command of the English

language then the rights must be provided in a language the person can understand.” ECF No.

36-1 at 5. I understand Koshkin to be arguing that the rights must be provided orally in a

language the person can understand, since it is undisputed that Koshkin was shown a Russian-

language statement of his rights. Koshkin does not cite any cases to support the proposition than

an oral recitation of rights in a familiar language is required, and I disagree with his suggestion

that any particular form of communication “must” be provided, because “[t]he question is not

one of form, but rather whether the defendant in fact knowingly and voluntarily waived the rights

delineated in the Miranda case” based on the totality of the circumstances. Butler, 441 U.S. at

373. As noted, Koshkin was provided his rights in a language he could understand, the advice of

rights form in Russian.

       “In general, a suspect who reads, acknowledges, and signs an advice of rights form

before making a statement has knowingly and voluntarily waived Miranda rights.” United States




                                                 19
        Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 20 of 31




v. Taylor, 745 F.3d 15, 23 (2d Cir. 2014) (internal quotation marks and citation omitted). The

Government has proven by a preponderance of the evidence that Koshkin read, understood, and

signed the advice of rights form. The Russian form was placed on a small table in front of

Koshkin and he looked intently at the document and made head movements top to bottom and

left to right, consistent with reading, at the same time that Agent Morrison read the English

version of the form out loud. Tr. at 19. There is no doubt that Koshkin can read Russian – he

admitted as much and has a college degree from Russia. Tr. at 87. Charkviani also told Koshkin

that the form in front of him was the Russian version of what Agent Morrison was reading in

English, to which Koshkin responded, “OK”—again in English. ECF No. 37-1 at 4, Exhibit A at

A4. As discussed above, I do not credit Koshkin’s testimony that at first he could not see the

document at all and that, later, when he was asked to sign and the document was pushed in front

of him, he only read the three-word caption and nothing else on the page.

       Koshkin and Charkviani discussed Koshkin’s question about the caption, and Charkviani

told Koshkin to sign to acknowledge that he had familiarized himself with the form.

Specifically, Charkviani explained, in Russian, “This means that you[] [familiarized yourself

with] your, your rights. You are not refusing. Nobody takes away your rights. It means you

have [familiarized yourself with] it. It is written here: I [familiarized myself with] my … my

rights …” ECF No. 37-1 at 6, Exhibit A at A6 (emphasis added). Koshkin signed the form.

       The fact that Koshkin signed the form, after being told that signing meant he was

“familiar with his rights”, although not dispositive, is another indication that he understood his

rights and waived them. See United States v. Lynch, 92 F.3d 62, 65 (2d Cir. 1996) (describing the

signing of the waiver of rights as one indication that the district court correctly found that the

defendant knowingly and voluntarily waived his constitutional rights); see also United States v.




                                                 20
        Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 21 of 31




Corbett, 762 F. Supp. 2d 428, 434 (D. Conn. 2011) (same) (citing Butler, 441 U.S. at 373 (“An

express written or oral statement of waiver of the right to remain silent or of the right to counsel

is usually strong proof of the validity of that waiver, but it is not inevitably either necessary or

sufficient to establish waiver.”)).

        This evidence, taken together, suggests that Koshkin had all the tools at his disposal to

understand his rights and to understand that he was waiving them by agreeing to speak to the

FBI. He understood English, even if his English-language ability was “limited,” he had before

him an advice of rights form in his native language, and he had an interpreter of whom he could

– and did – ask questions. And although Koskin asked about what “refusal of rights” meant on

the Russian form, at no point did he ask any other questions or otherwise indicate that he did not

understand the Miranda warnings that were read to him or that he did not understand the rights

set forth on the Russian form. See United States v. Jabu, No. 12-CR-454 KAM, 2012 WL

5389937, at *6 (E.D.N.Y. Nov. 5, 2012) (“[W]here, as here, a defendant does not indicate that he

does not understand the Miranda warning read to him in English and also exhibits no difficulty in

understanding what officers speaking only English are saying, courts in this Circuit have found

valid waivers despite the presence of some English-language limitations.”).

        The totality of the circumstances shows that Koshkin knowingly and voluntarily waived

his rights—he listened to his rights verbally in English, he followed along and read his rights in

Russian, and less than a minute later, he said in English in response to an English-language

question about whether he wanted to talk, “Okay, I can talk.” He then asked the interpreter to

clarify one heading on the Russian form and acknowledged that he had familiarized himself with

his rights by signing the form.


V.      CONCLUSION



                                                  21
         Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 22 of 31




         For the foregoing reasons, Mr. Koshkin’s motion to suppress (ECF Nos. 36) is DENIED.



                                                          IT IS SO ORDERED.


                                                                       /s/
                                                            Michael P. Shea, U.S.D.J.


Dated:          Hartford, Connecticut
                January 27, 2021




                                              22
Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 23 of 31




                     EXHIBIT A




                              23
Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 24 of 31




                              24
Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 25 of 31




                              25
Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 26 of 31




                              26
Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 27 of 31




                              27
Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 28 of 31




                              28
Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 29 of 31




                              29
Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 30 of 31




                              30
Case 3:19-cr-00251-MPS Document 56 Filed 01/27/21 Page 31 of 31




                              31
